DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.
Response to Amendment
Applicant’s amendment filed on 11/03/2022 has been made of record.  Claims 1-7, 11-12, 16, 19 have been amended.  Claims 1-8 and 10-23 remain pending.

Response to Arguments
Regarding to claims 1, 16 and 19 objection, Examiner withdraws said objection due to proper amended claims.
Regarding to claims 1-6, 12-15, 18 and 20-21, Applicant argued on page 9-10, “For at least the following reasons, Ravid does not disclose "using a machine-learning algorithm assisted by a neural network configured to learn without a specific program directed to a granular task." Ravid discloses a "learning phase" during which "flow information is analyzed to obtain information with respect to normal water usage patterns". Ravid at p. 20 11. 6-15. The system of Ravid then "[calculates] user adapted threshold values [ ] based on the collected flow information [ .]" Ravid at pg. 23 11. 5-6. Specifically, Ravid discloses using computer readable program code directed to the granular task of "causing the computer to obtain flow information characterizing the flow during a learning phase; the flow information including at least data with respect to consumption flow rate and consumption volume of flow" and "determin[ing], based on the flow information, at least one threshold value being indicative of flow characterized by a given consumption flow rate and a given consumption volume which is suspected as a leak."  Ravid at p. 5 11. 20-27. However, Ravid does not disclose or suggest "using a machine-learning algorithm assisted by a neural network configured to learn without a specific program directed to a granular task." Therefore, Ravid does not anticipate "using a machine-learning algorithm assisted by a neural network configured to learn without a specific program directed to a granular task" as currently recited in amended independent claim 1”
Examiner respectfully disagree with Applicant. Ravi teaches that during learning phase, the system continues to collecting data from water appliance for a period of time.  From data learned data, the system continue to update the user adapted threshold values to more discriminate between flow events resulting from normal usage and flow events resulting from actual leaks.  The learning, analyzing data and producing a result are part of the machine-learning algorithm (Ravid, page 24 lines 3-28) .  Examiner considers a neural network is part of a structure (e.g. computer hardware) of the machine that executes the machine-learning algorithm.
Claim Objections
Claims 13, 17 and 19 objected to because of the following informalities:
Claim 13 – line 2 – to determine that the specific water appliance is in use before use of the specific water appliance is
Claim 17 – line 2 - to enable identification of [[a]]the specific appliance based on at least one parameter selected from an
Claim 19 – line 5 - operation of the appliances likely to cause damage is detected.
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, Applicant recites “compare, using a machine-learning algorithm assisted by a neural network configured to learn without a specific program directed to a granular task, the at least one current water event profile with the normal water event profiles stored in the memory to detect occurrence of an abnormal water consumption event”.  In paragraph [0107] of recent application, Applicant disclose “In some embodiments, a neural network may be used without task-specific programming. For example, a system may learn (without a specific program directed to the granular task of comparing water usage patterns) to differentiate between water usage patterns, by considering exemplary water usage patterns that are known to be different”.  Applicant use neural network to learning and to differentiate water usage patterns, but not to compare water event profile.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the invention can compare, using a machine-learning algorithm assisted by a neural network configured to learn without a specific program directed to a granular task, the at least one current water event profile with the normal water event profiles stored in the memory to detect occurrence of an abnormal water consumption event while the invention only teaches learning using a machine-learning algorithm assisted by a neural network.  For examiner on the merit, Examiner interpret the claim 1 as compare, using a machine-learning algorithm, the at least one current water event profile with the normal water event profiles stored in the memory to detect occurrence of an abnormal water consumption event

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-11, 16-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravid (WO 2014/203246).
Regarding to claim 1, Ravid teaches a system for detecting abnormal consumption in a distributed water infrastructure, the system comprising (Fig. 1a, Pg. 14 lines 11-19)
at least one processor configured to: (Fig. 2 Processing unit 250; Pg. 14 lines 11-19)
receive, from at least one sensor upstream of a plurality of water use appliances associated with the distributed water infrastructure, signals indicative of water usage in the distributed water infrastructure; (Pg.15 lines 11-16 - Main unit 110 of water monitoring and control system is installed at the entrance to consumer 204 property. Unit 110 is operable to monitor the water flowing through pipe 118 towards the consumer's property. As mentioned above, water monitoring enables to determine flow information (flow information including at least consumption volume and consumption flow rate) and can be used by the water distributing company for billing the customer).
construct a plurality of time-based water event profiles based on the received signals, each water event profile including an indication of water usage over time; (Pg.20-line 8 thru Pg. 21-line 6; Pg. 23-lines 3-18 creating adapted threshold; pg.41- line 3 thru pg.44 line 11 – creating flow profile of distinguishing features of specific appliance)
store a subset of the plurality of time-based water event profiles in a memory as normal water event profiles; (Pg.19 – lines 1-9; Pg.20 lines 15-26)
receive from the at least one sensor, signals indicative of current water usage in the distributed water infrastructure; (Fig.6 Detecting flow events 601; Pg. 30 lines 3- 13; Fig. 15; pg. 48- lines 1-11)
construct, from the signals indicative of current water usage, at least one current water event profile; (Fig.8; pg.21 lines 9-29 – constructing a flow even based on water usage duration; Fig.15; pg.48 lines 12-19 determining flow even of detected flow)
compare, using machine-learning algorithm assisted with neural network (Page 23 – lines 3-28), the at least one current water event profile with normal water event profiles stored in the memory to detect occurrence of an abnormal water consumption event; (Pg.22 lines 18-24 – identifying by comparing with previous stored profiles; Fig.15 blk 1507; Pg.48 lines 20-26)
 classify the occurred abnormal water consumption event into one of multiple categories based on the comparison, wherein the multiple categories include at least a first category and a second category; (Pg.36 lines 6 thru Pg.37 line 15 - According to the presently disclosed subject matter, as a result of the ability to discriminate between different flow events with high resolution, processing unit 250 can be configured to analyze the monitored information and differentiate between very small leaks, small leaks and major leaks. Detected flow events are classified as a respective type of leak based on their respective consumption flow rate…)
if the first category of abnormal water consumption event is detected (Fig.10 Very small and small leak), initiate a first remedial action based on the first category before notifying a user; (Fig.10 Blk. 1015; Pg.38 lines 6-12 – if leak not fixed wait for a given duration before sending notification to user; Pg.10 – Pg. 13-22; updated threshold to prevent repeat sending notification)
if the second category of abnormal water consumption event is detected (Fig.11, Major Leak) initiate a second remedial action, based on the second category, different from the first remedial action before notifying the user; (Fig.11 blk 1111; 1115; Pg.39 lines 9-12; if leak is not fixed then wait for a given time before sending anther warning; Fig.11 blk 1107, 1109; Pg.39 – lines 13-19, lines 4-9 – if the limit is reached then shutdown water before send close message; pg.33 lines 11-25 – shuts down water flow before sending notification)
provide the user an option to override at least one of the first remedial action (Fig.10 Blk 1009; Pg.37 lines 16 thru Pg.38 line 20 – After leak not fixed 1015, waiting for a given duration and then closed valve at 1005, client can send a command to open valve 1009 – override valve closed 1007) and the second remedial action (Fig.11 Blk. 111; Pg.38 line 23 thru Pg.39 line 19; After reaching new threshold reached 1121, closing valve at Valve Closed 1107, client sending command to open valve 1111 to override valve closed 1107)
Regarding to claim 2, Ravid teaches the system of claim 1.  Ravid further teaches wherein each time-based water event profile and each normal event profile is associated with a specific appliance in the distributed water system (Pg. 22-line 25 thru pg. 23 line 2; profile of a toilet; Pg.41 – lines 4 to 14 – profile for irrigation or showers; Pg.43 lines 3 to 26 – sound and piezoelectric used to create profile for a specific appliance)
Regarding to claim 3, Ravid teaches the system of claim 1.  Ravid further teaches wherein each time-based water event profile and each normal event profile is associated with a group of appliances in the distributed water system (Pg.21 lines 9 to 29 - processing unit is configured to identify flow events. A flow event is a certain pattern of water consumption that continues for a certain duration of time and results from water flow to one or more flow consuming elements (e.g. irrigation system, shower, toilet, kitchen faucet, bathroom faucet, etc.)
Regarding to claim 5, Ravid teaches the system of claim 2.  Ravid further teaches wherein the specific water appliance includes at least one of a toilet, a shower, or a sink (Pg. 22 - line 25 thru pg. 23 line 2; profile of a toilet)
Regarding to claim 6, Ravid teaches the system of claim 1.  Ravid further teaches wherein the comparison includes pattern recognition (Pg.22- lines 18 to 24 - The information gathered during the initial learning phase with respect to identified flow events can be used for identifying normal water usage patterns (block 304). Models representing the normal water usage patterns can be created based on the flow information obtained during the learning phase. These models (or the respective patterns) can later be compared to real-time events and used for discriminating between flow events representing normal usage and flow events representing suspected leaks)
Regarding to claim 7, Ravid teaches the system of claim 1.  Ravid further teaches wherein at least one of the first remedial action and second remedial action includes opening and closing a valve to send pulses of water to communicate that an abnormal amount of water has been consumed. (Fig. 10 and Fig. 11; Pg. 37- line 16 thru Fig.39 line 19); Fig. 10 and 11 described a method remedial action involving of two types of leaks e.g. small leak and major leak.  The two remedial actions involve both open and close valve.
Regarding to claim 8, Ravid teaches the system of claim 1.  Ravid further teaches wherein, based on the comparison, the at least one processor (Fig.2 Processing unit 250) is configured to identify a water user associated with the water event profile (Pg.39- line 20 thru Pg.41 line 41 – especially A curve of the water flow plotting the water consumption flow rate against time can be generated (e.g. with the help of graphs generator 433). The plotted curve shows the change in water consumption over time. This change is referred to herein as a "water profile". Different flow events caused by normal usage (e.g. by consuming elements such as an irrigation system, shower, toilet etc.) are characterized by a distinctive flow profile. The flow profile of these events is different to the flow profile of flow events which are caused by a leak. The flow profile is characterized by certain features which can be identified and used to determine the source of the flow event and thereby to discriminate between flow events caused by normal usage and flow events caused by a suspected leak)
Regarding to claim 10, Ravid teaches the system of claim 1.  Ravid further teaches wherein the at least one sensor includes a water flow sensor having an unmeasured flow reducer (Pg.14- lines 23 to 25 Fig. lb further illustrates a one-way valve (OWV, otherwise known as unmeasured flow reducer) 206 which is described in detail below with reference to Fig. 2)
Regarding to claim 11, Ravid teaches the system of claim 1.  Ravid further teaches wherein a water flow sensor is configured to detect a flow at a rate of less than about 2 liters per hour (Pg.16 – line 25 thru Pg.17 line 17 especially - According to the presently disclosed subject matter monitoring of water flow is performed at high resolution enabling the detection of water flow pulses of less than 100 cc and as low as 50 cc (and in some cases even lower); Pg.36- lines 22-28))
Regarding to claim 16, Ravid teaches the system of claim 1.  Ravid further teaches wherein the at least one processor is configured to compare the at least one current water event profile with abnormal water event profiles stored in the memory (Fig. 15 blk 1507 and 1511; Pg. 48 – lines 20 thru Pg.49 line 2) and to initiate at least one of the first remedial action and the second remedial action when a match is determined. (Pg. 33 – lines 11-24 two different threshold for two remedial action)
Regarding to claim 17, Ravid teaches the system of claim 2.  Ravid further teaches wherein the at least one processor is configured to enable identification of a specific appliance based on at least one parameter selected from an average flow rate, an initial flow rate, a total volume associated with a current water event profile, a noise in signals indicative of water usage, and a change in the rate of water usage (Pg.22 – line 18 Pg.23 line 2)
Regarding to claim 18, Ravid teaches the system of claim 1.  Ravid further teaches wherein at least one of the first remedial action and the second remedial action includes sending an alert to an end user (Fig. 10, 11; Pg. 19 thru Pg.20 line 5; Pg.38- line 27 thru Pg.39 line 9)
Regarding to claim 19, Ravid teaches the system of claim 1.  Ravid further teaches wherein the at least one processor is configured to distinguish between abnormal operation of appliances unlikely to cause damage and abnormal operation of appliances likely to cause damage, and wherein at least one of the first remedial action and the second remedial action includes closing a valve when abnormal operation likely to cause damage is detected (Fig.10, 11; Pg.37- line 1 thru Pg.39 line 20 – two different method to handle small leak and major leak)
Regarding to claim 22, Ravid teaches the system of claim 1.  Ravid further teaches wherein the first remedial action is based on the first category of a  notification providing notice for leak detection. (Fig.10, 11; Pg.37- line 1 thru Pg.39 line 20 – two different method to handle small leak and major leak)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 12-15, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravid (WO 2014/203246) as applied to claim 1 above and further in view of Edward. (US 2016/0041565).
Regarding to claim 4, Ravid modified by Butler teaches the system of claim 1.  Ravid fails to teach wherein each time-based water event profile is associated with a group of appliances in the distributed water system, and wherein the at least one processor is configured to determine from the time-based water event profile a normal event profile associated with a specific water appliance (¶0057 – 0060).
Edward teaches
wherein each time-based water event profile is associated with a group of appliances in the distributed water system, and wherein the at least one processor is configured to determine from the time-based water event profile a normal event profile associated with a specific water appliance (¶0057 – 0060).
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to include the teaching of Edward.  By using pattern or finger matching, the system would be able to identify which activity or combination of activities is being performed and from that knowledge the system can identify a specific water appliance is being used at the time.
Regarding to claim 12, Ravid teaches the system of claim 2.  Ravid fails to teaches wherein the at least one processor is configured to determine operation of the specific water appliance when the current water event profile deviates from the normal event profile by less than a predetermined amount.
Edward teaches
wherein the at least one processor is configured to determine an operation of the specific water appliance when the current water event profile deviates from the normal water event profile by less than a predetermined amount (¶0064 –if a minor leak e.g. smaller threshold a water activity allowed to continue until the next evaluation).
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to include the teaching of Edward.  Edward’s teaching provides the system to have options to handle different types of pipe leak.  If it is a small pipe leak, the system can notify a user the potential leak and request further action.  If it is a major leak, the system can immediately shut down the water to prevent further damage (¶0065)
Regarding to claim 13, Ravid teaches the system of claim 2.  Ravid fails to teach wherein the at least one processor is configured to determine that the specific appliance is in use before use of the specific appliance is terminated (¶0076-0077)
Edward teaches
wherein the at least one processor is configured to determine that the specific appliance is in use before use of the specific appliance is terminated (¶0076-0077).
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to include the teaching of Edward.  By using pattern or finger matching, the system would be able to identify which activity or combination of activities is being performed and from that knowledge the system can identify a specific water appliance is being used at the time.
Regarding to claim 14, Ravid teaches the system of claim 2.  Ravid fails to teaches wherein the at least one processor is configured to initiate at least one of the first remedial action and the second remedial action when a duration of use of a specific appliance exceeds a duration of an associated normal water event profile.
Edward teaches
wherein the at least one processor is configured to initiate at least one of the first remedial action and the second remedial action when a duration of use of a specific appliance exceeds a duration of an associated normal water event profile (¶0064 –if a minor leak e.g. smaller threshold a water activity allowed to continue until the next evaluation).
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to include the teaching of Edward.  Edward’s teaching provides the system to have options to handle different types of pipe leak.  If it is a small pipe leak, the system can notify a user the potential leak and request further action.  If it is a major leak, the system can immediately shut down the water to prevent further damage (¶0065)
Regarding to claim 15, Ravid teaches the system of claim 1.  Ravid fails to teach wherein the at least one processor is configured to receive from an end user an indication of a specific appliance in use, and to store in an associated manner, the specific appliance with a water event profile associated with the specific appliance
Edward teaches
wherein the at least one processor is configured to receive from an end user an indication of a specific appliance in use, and to store in an associated manner, the specific appliance with a water event profile associated with the specific appliance (¶0052-0053).
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to include the teaching of Edward.  By using pattern or finger matching, the system would be able to identify which activity or combination of activities is being performed and from that knowledge the system can identify a specific water appliance is being used at the time.
Regarding claim 20, Ravid teaches the system of claim 1.  Ravid fails to teach wherein the at least one processor is configured to determine from the current water event profile a specific appliance that is leaking, and wherein the remedial action includes providing information to an end user identifying the specific appliance.
Edward teaches
wherein the at least one processor is configured to determine from the current water event profile a specific appliance that is leaking (¶0057 – identifying activity of certain water appliance), and wherein the remedial action includes providing information to an end user identifying the specific appliance. (¶0075-0076)
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to include the teaching of Edward.  By using pattern or finger matching, the system would be able to identify which activity or combination of activities is being performed and from that knowledge the system can identify a specific water appliance is being used at the time and whether the specific water appliance has issues.
Regarding to claim 21, Ravid modified by Edward teaches the system of claim 20.  Ravid further teaches wherein the at least one processor is further configured to provide to the end user information about a characterization of the leaking of water. (Pg.36- lines 6-15 – characterizing the leak; Pg.37 lines 23-26 The message informs the client that a suspected leak has been detected and asks whether to close the main valve or not (block 1003). The message can also include information characterizing the suspected leak)
Regarding to claim 23, Ravid teaches the system of claim 1.  Ravid fail to teach wherein the second remedial action is based on the second category of a notification providing notice for events other than leak detection.
Edward teaches
wherein the second remedial action is based on the second category of a notification providing notice for events other than leak detection (¶0050-0051 – sending alert if water impurity or water near freezing point)
It would have been obvious to ordinary skill in the art before the effective filling of the claimed invention to include the teaching of Edward.  By using pattern or finger matching, the system would be able to identify which activity or combination of activities is being performed and from that knowledge the system can identify a specific water appliance is being used at the time and whether the specific water appliance has issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2857                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857